TATE, Judge.
For the reasons more fully stated in the companion suit, Dufore v. Daugereaux, La.App., 122 So.2d 666, the trial court judgment dismissing this plaintiff’s suit is reversed, and judgment is rendered herein in favor of the plaintiff and against the defendants in the amount of $775 (stipulated to be the amount that the plaintiff collision insurer paid to its insured for damages sus*675tained by the latter’s vehicle in the accident), together with legal interest thereupon from date of judicial demand until paid, and for all costs of these proceedings.
Although the amount in dispute is not great, both counsel have shown exceptional diligence, energy, and skill in fully presenting all facets of the legal questions involved in this controversy, and we wish to commend them for their extremely conscientious efforts on behalf of their clients and of the jurisprudence to assist this court in interpreting the statutes in question.
Reversed and rendered.